Magruder, J.,
delivered the opinion of this court.
Every thing in the bill of complaint, which may be considered as constituting the equity of the complainant’s case, seems to have been satisfactorily answered. If it was improper for the sheriff, to give the indulgence which he gave to the purchaser, it was given not at the instance, or with the consent of the plaintiff at law. In this suit, to which the sheriff is no party,me cannot inquire into the conduct of that officer. The law of the case, 2 H. & G. 262, cannot be questioned.
As to the alleged payment to Mr. Randall, it can entitle the complainant only to a credit for so much as Randall, acting for the plaintiffs’ attorney, received.
It does not follow, that because a bidder is found, and he makes the highest bid, that the supposed sale to him, discharges so much of the debt. The highest bidder acquires no title to *487the thing purchased, but by payment of the purchase money, and if he fail to do this within a reasonable time, a re-sale may lawfully be made. We discover nothing in this case, which entitles the complainant to relief in equity.
With respect to the point, for which most of the authorities were cited by the solicitors of the complainants, this court decided otherwise, in the case of Sasser ag’t. Walker’s ex’crs, 5 G.& J. 102. Bui surely, it would not follow, that a sale of the property on which the first levy is made, can be hindered by the defendant at law. If, as it is supposed, the seizure is a satisfaction of the debt, the defendant would no longer have any interest in it, and could not complain that a sale of it was about to be made.
The order of the Chancellor, so far as it over-rules exceptions filed to the answer, cannot be before us at this time.
So much of the order as dissolves the injunction, is affirmed, appeal from the rest is dismissed.
ORDER AFFIRMED AS TO INJUNCTION.